Citation Nr: 1611431	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-36 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a compensable rating (evaluation) for a left foot fourth metatarsal/proximal phalanx fracture, healed, with chronic left Achilles tendonitis (left foot disability).

2. Entitlement to a compensable rating from August 1, 2006 to April 20, 2011 and a rating in excess of 10 percent from April 21, 2011 for tinea versicolor (skin disorder). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to July 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's file has since been transferred to the RO in Chicago, Illinois.  


FINDINGS OF FACT

1. The Veteran's left foot disability has been manifested by pain while standing or walking for prolonged periods. 

2. The Veteran's skin disorder affects less than 20 percent of his body and is treated through topical therapy. 


CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating for the Veteran's left foot disability have been met, effective May 12, 2014, but no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5279 (2015). 

2. The criteria for a 10 percent rating for the Veteran's skin disorder have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7806 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied regarding the Veteran's claim.  In July 2006, the RO mailed the Veteran a letter that outlined the evidence required to substantiate his claims, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Moreover, the letter requested that the Veteran provide any evidence in his possession, including relevant treatment records and supporting lay statements.  Thus, the Veteran received all required notice. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, private medical records, and the Veteran's statements.  The record also contains several VA examinations conducted in August 2006, April 2011, and May 2014.  The examinations were adequate because they were based on an accurate factual history, made the necessary findings, and were conducted in-person.  The Board thus finds that VA's duty to assist has been satisfied. 

Disability Ratings in General

The Veteran requests a compensable rating (evaluation) for his left foot disability and a compensable rating from August 1, 2006 to April 20, 2011 and a rating in excess of 10 percent from April 21, 2011 for his skin disorder.  Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating, 
38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran is appealing the initial rating for his left foot disability, for which he has a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5284 for other foot injuries.  Under Diagnostic Code 5284, a 10 percent rating is warranted for a moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury, a 30 percent rating is warranted for a severe foot injury, and a 40 percent rating is warranted for actual loss of the foot.  Id.  

In light of the medical evidence, the Board additionally considered whether the Veteran would be entitled to a compensable rating under Diagnostic Code 5003, degenerative arthritis, and Diagnostic Code 5279, metatarsalgia.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Under Diagnostic Code 5003, degenerative arthritis must be established by x-ray evidence.   Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Id.  If, however, evaluation on this basis results in a noncompensable evaluation, the veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  Id.  Under Diagnostic Code 5279, a 10 percent rating is warranted for metatarsalgia, anterior, unilateral, or bilateral.  

When evaluating musculoskeletal disabilities, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

The Veteran is also appealing the initial rating assigned for his skin disorder.  The Veteran has a noncompensable rating for the period of August 1, 2006 to April 20, 2011 and a 10 percent rating from April 21, 2011 for his skin disorder under Diagnostic Code 7806.  Diagnostic Code 7806 provides for a noncompensable rating when there is evidence of a skin condition which affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 percent rating is assigned when there is evidence of a skin condition which affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id. 

A 30 percent rating is assigned when there is evidence of a skin condition which affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent rating is assigned when there is evidence of a skin condition which affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several evaluations under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In evaluating credibility, the Board may consider, among other things, interest, bias, and internal inconsistency.  Caluza v. Brown, 7 Vet. App. 498 (1995).  After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.
The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Left Foot Disability Analysis

The Veteran contends that he is entitled to a compensable rating for his left foot disability.  In his April 2007 Notice of Disagreement, the Veteran stated that the initial rating decision did not account for the pain he experiences after prolonged standing or running short distances.   The Veteran stated in his August 2009 Form 9 that his job as a high school teacher requires him to stand all day, and his Achilles tendonitis is causing him great pain.   Private medical records from July 2010 substantiate the Veteran's complaints of left ankle pain that increased with activity.

The Veteran's service treatment records show that he was diagnosed with mild pes planus in an August 2000 examination.

The Veteran was afforded three VA examinations, the first of which took place in August 2006.  The Veteran reported that he had intermittent trouble with his left Achilles tendonitis stemming from service and that he experienced four to five flare-ups of the Achilles a year.  Flare-ups were precipitated by increasing activity, including walking around the ship all day.  He used a shoe insert which he reported was helpful.  A physical examination showed that the Veteran had mild pes planus and the fourth metacarpal had no tenderness, erythema, or redness.  Range of motion was normal and he was able to walk without any significant difficulty.  The examiner diagnosed the Veteran with left foot fourth metatarsal/proximal phalanx fracture, healed, and associated left Achilles tendonitis, chronic.  There was minimal functional impairment and the left foot range of motion and joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  

Diagnostic testing was conducted and showed anatomic alignment.  No joint space narrowing, acute fracture, or dislocation was noted.  There was normal mineralization and no abnormal periosteal reaction was identified.  

The Veteran was afforded another VA examination in April 2011.  He reported experiencing a constant dull pain in his left ankle that increases after prolonged standing or walking.  He further complained of pain on the ball of his foot.  Upon physical examination, the Veteran's heal to toe gait was normal without antalgia and the examiner did not note any functional limitations on standing or walking.
There was full range of motion in all joints of all toes in the left foot without pain for both initial and repetitive range of motion tests.  No swelling, edema, erythema, or tenderness on palpation was noted, and there was no evidence of pes planus or guarding during the examination.  The Achilles tendon was nontender on palpation.  The examiner noted "N/A" for hammertoes, high arch, claw foot, hallux valgus, or another deformity.   For flatfoot, the examiner reported there was alignment of Achilles tendon.  The examiner diagnosed the Veteran with remote history of fourth metatarsal/proximal phalanx, healed, with no current subjective complaints, and chronic Achilles tendonitis, with no current subjective complaints.   There was no additional limitation of joint function or range of motion noted from pain, fatigue, weakness, lack of endurance, or incoordination. 

The Veteran was afforded a third VA examination in May 2014.  He complained that the pain was constant, and increased during running and weight bearing.  The Veteran also complained that he walks with a limp, that his ankle "gives out" but does not cause him to fall, and that his shoe inserts no longer help.  The Veteran did not report flare-ups or functional loss.  There was no pain on manipulation of the feet, no swelling on use, and no characteristic calluses.  There was no evidence of: extreme tenderness of plantar surfaces; decreased longitudinal arch height; objective evidence of marked deformity; marked pronation; lower extremity deformity; the weight-bearing line over or medial to the great toe; inward bowing of the Achilles tendon; or rigid hind foot.  The examiner indicated that the Veteran did not have Morton's neuroma but that he did have metatarsalgia of the left foot.  The examiner provided no response for hammer toe, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries.  No pain or limp was noted during the examination.  The examiner opined that the Veteran's condition does not impact his ability to perform any type of occupational task, and that pain, weakness, fatigability, or incoordination would not significantly limit functional ability during flare-ups or repeated use.  

Diagnostic testing was conducted, and showed degenerative or traumatic arthritis of the left foot.  The examiner opined that the Veteran "is 54 years old therefore, slight arthritis may be age related as it was not seen back in 2006 x-rays." 

In consideration of the lay and medical evidence, the Board finds that the Veteran is not entitled to a compensable rating under Diagnostic Code 5284 for other foot injuries.  The Veteran's foot injury has been manifested by normal range of motion for the entire period on appeal and an ability to stand and walk normally, without assistive devices other than the shoe inserts.  The examiners in August 2006 and April 2011 noted no additional functional loss from pain, fatigue, weakness, lack of endurance, or incoordination, and the examiner in May 2014 noted that these symptoms would not significantly limit functional ability during flare-ups or repeated use.  The Board did consider that the Veteran reported to the May 2014 examiner that he walked with a limp and that his ankle gave out sometimes, to which the Veteran is competent to attest.  See Layno, 6 Vet. App. at 469-71.   The medical examiner, however, noted that the Veteran did not limp or show objective evidence of pain during the examination.   While the Board finds the Veteran's contentions credible and competent, in the context of the other medical and lay evidence, the Board does not find that the Veteran's foot disability rose to the level of "moderate."  Instead, the Board finds that the medical evidence is more probative of the Veteran's level of disability and that the Veteran is not entitled to a compensable rating under Diagnostic Code 5284 for the appeal period.   

The Board finds, however, that the Veteran is entitled to a rating of 10 percent under Diagnostic Code 5279 for metatarsalgia, the maximum rating allowed under this code, effective May 12, 2014.  The May 2014 VA examination shows a diagnosis of metatarsalgia, and the Board finds this probative evidence that the Veteran is entitled to compensation for this diagnosis.  Because there is no evidence of metatarsalgia prior to the May 2014 examination, the effective date of the rating commences on the day the examination took place.  

The Board further finds that the Veteran is not entitled to a higher rating under the other codes governing the foot.  The VA examinations collectively show that the Veteran was not diagnosed with weak foot, claw foot, hallux valgus, hallux rigidus, hammer toe, or nonunion or malunion of the tarsal or metatarsal bones.  While the August 2006 examination showed mild pes planus, the April 2011 VA examination found no evidence of pes planus.  The May 2014 examination did not state whether the Veteran had pes planus.  The examination findings, however, showed that the Veteran did not have pain on manipulation, did not use orthopedic shoes, inward bowing of the Achilles tendon, or the weight-bearing line over or medial to the great toe.  The Board thus finds that the Veteran is entitled to a noncompensable rating under Diagnostic Code 5276.

Additionally, the Board finds that the Veteran is not entitled to a separate rating for arthritis.  Although May 2014 diagnostic testing showed mild arthritis of the left foot, the examiner opined that it was more likely related to the Veteran's age because the August 2006 x-rays showed no evidence of arthritis.  The Board accords this opinion great weight and finds that the Veteran is not entitled to a separate rating for arthritis.  In any event, the Veteran's left foot pain has been assigned a rating for metatarsalgia under DC 5279, so an additional separate rating for pain attributable to arthritis is not authorized.  38 C.F.R. § 4.14.



Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected left foot disability during the relevant periods on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's left foot disability is specifically contemplated by the schedular rating criteria and functional loss considerations, and no referral for extraschedular consideration is required.  The Veteran's foot disability is manifested by symptoms of pain when standing or walking for prolonged periods, including while working as a teacher.  Motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the foot.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca, 8 Vet. App. at 202.  Thus, the Veteran's complaints of pain have been explicitly addressed by the rating criteria.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged unemployability, and the evidence shows that the Veteran is gainfully-employed; therefore, a claim for TDIU has not been raised.  

Skin Disorder Analysis

The Veteran contends that he is entitled to a compensable rating for his skin disability from August 1, 2006, and a rating higher than 10 percent from April 21, 2011.  In his April 2007 Notice of Disagreement and August 2009 Form 9, the Veteran contended that the skin disorder manifests on a larger percentage of his body than the estimated 4 percent from the August 2006 VA examination.   He contended that the skin disorder appears on his chest, stomach, shoulders, back, and arms. 

The Veteran was afforded three VA examinations after filing his claims, the first of which took place in August 2006.  The examiner reported that the Veteran's skin disorder was in remission at the time of the examination and estimated that it would cover 4 percent of the body surface area when "the situation is fully developed."  The examiner noted that the skin disorder normally covers the shoulder and anterior chest.  No residuals were noted.  

The Veteran was afforded a second VA examination for his skin disorder in April 2011.  Upon physical examination, the examiner reported multiple patches of 5-10 millimeters of discolored skin with sharp borders and fine scales.  The patches covered 15 percent of the Veteran's body surface area and some were dark-reddish/tan in color.  There was no scarring noted. 

A third VA examination was provided in May 2014.  The examiner reported that the Veteran's skin disorder did not cause scarring or disfigurement of the head, face, or neck, and that he did not have any benign or malignant skin neoplasms or metastases or systemic manifestations due to skin diseases.  The Veteran treated his skin condition with topical medications for less than 6 weeks in the past 12 months.  The Veteran had no treatments or procedures other than systemic or topical medical conditions in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran did not have any debilitating or non-debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiform, or toxic epidermal necrolysis.  The Veteran's skin condition covered less than 5 percent of his total body area at the time of the examination, no percentage of which was exposed.   The examiner reported that there were no other pertinent physical findings, and the Veteran's skin condition did not impact his ability to work.

In consideration of the lay and medical evidence, the Board finds that the Veteran is entitled to a 10 percent rating, but no higher, effective August 1, 2006, for the entire period on appeal.  Although the August 2006 VA examination indicated that the Veteran's skin disorder would cover approximately 4 percent of his body surface area at its greatest manifestation, the Board finds the evidence indicating otherwise more probative.  Specifically, the Veteran contended in his Notice of Disagreement and Form 9 that the skin disorder covers a larger percentage of his body surface area, including his arms, chest, shoulders, back, and stomach.  The Veteran is competent to attest to the visible manifestation of his skin disorder.  See Layno, 6 Vet. App. at 469-71.  Moreover, the Veteran's contentions are supported by the April 2011 examination's finding that the skin disorder covered approximately 15 percent of the Veteran's body surface area.  The Board finds this evidence more probative than the August 2006 VA examination and finds that the Veteran's skin disorder can cover up to 20 percent of the Veteran's body surface area.  

The Board further finds that the Veteran is not entitled to a rating in excess of 10 percent for any period on appeal.  The record does not show that the Veteran's skin disorder has covered more than 20 percent of body surface area.  Instead, the probative evidence shows that the Veteran's skin disorder has covered approximately 15 percent of the Veteran's body surface area.  The Veteran did not contest the April 2011 examination findings and has not provided an alternate quantification of his skin disorder.  In addition, there is no evidence of record that the Veteran's skin disability requires the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past twelve months.  In light of the evidence, the Board finds that the Veteran's skin disorder warrants a 10 percent evaluation, and no higher, under Diagnostic Code 7806, effective August 1, 2006.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected skin disorder during the relevant periods on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's skin disorder is specifically contemplated by the schedular rating criteria and functional loss considerations, and no referral for extraschedular consideration is required.  The Veteran's skin disorder is treated with topical therapy and covers up to 15 percent of the Veteran's body surface area.  The skin disorder's treatment and manifestations are specifically addressed by the rating criteria under Diagnostic Code 7806.  The Veteran has not alleged any other symptoms related to his skin disorder that are not addressed but the rating criteria.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged unemployability, and the evidence shows that the Veteran is gainfully-employed; therefore, a claim for TDIU has not been raised.  
ORDER

Entitlement to a 10 percent rating for the Veteran's left foot disability is granted, effective May 12, 2014. 

Entitlement to a 10 percent rating for the Veteran's skin disorder is granted, effective August 1, 2006. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


